The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II and 3’-5’ c-di-AMP in the reply filed on 1-26-2022 is acknowledged. Claims 1-35 are pending. Claims 1-9, 12-17 and 21-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 10-11 and 18-20 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statements filed on 2-13-2020, 7-22-2021 and 4-19-2022 have been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
	Claims 1 and 2 are objected to for reciting claim language drawn to non-elected inventions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-11 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,130,663. Although the claims at issue are not identical, they are not patentably distinct from each other because
The rejected claims are drawn to pharmaceutical compositions comprising a strain of Mycobacterium comprising an expression vector encoding a protein that makes a STING agonist (e.g. c-di-AMP) di-adenylate cyclase enzyme or functional part thereof whereas the patented claims are drawn to pharmaceutical compositions comprising a strain of Mycobacterium selected from the group consisting of Mycobacterium tuberculosis, Mycobacterium bovis, Mycobacterium bovis bacillus Calmette Guerin BCG, and a combination thereof comprising an expression vector encoding a di-adenylate cyclase enzyme and a pharmaceutically acceptable carrier; wherein the strain of Mycobacterium is BCG; wherein the expression vector is a mycobacterial expression vector; wherein the expression vector comprises the DNA sequence of diadenylate cyclase (disA); wherein the disA is that of Μ. tuberculosis (Rv3586); wherein the expression vector comprises a hsp60 promoter; and wherein the expression of di-adenylate cyclase enzyme is regulated by the hsp60 promoter. Given that di-adenylate cyclase enzyme produces c-di-AMP, both claims inventions, as a whole, are substantially identical with the only apparent difference(s) being the recitation of the enzyme that makes c-di-AMP. Accordingly, the instant and already patented claims are obvious variants of each other and, as such, are not patentably distinct.

Claims 10-11 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 of copending Application No. 16/953,162 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are because they are both drawn to substantially the same compositions.
For example, instant claims are drawn to pharmaceutical compositions comprising pharmaceutically acceptable carriers and strains of Mycobacterium modified to contain vectors encoding proteins that can make a STING agonist (e.g. c-di-AMP)., or a functional part thereof, and wherein the strain is free of antibiotic resistance genes.	Similarly, the co-pending are drawn to pharmaceutical compositions comprising a strain of Mycobacterium comprising an expression vector encoding a di-adenylate cyclase enzyme or functional part thereof, and a pharmaceutically acceptable carrier; with or without at least one or more compounds enhancing immunogenicity; wherein the strain of Mycobacterium is selected from the group consisting of Mycobacterium tuberculosis or Mycobacterium bovis, or a combination thereof; and wherein the strain of Mycobacterium is BCG; wherein the expression vector is a mycobacterial expression vector.
Given that di-adenylate cyclase enzyme produces c-di-AMP, both claims inventions, as a whole, are substantially identical with the only apparent difference(s) being the recitation of the enzyme that makes c-di-AMP. Accordingly, the instant and already patented claims are obvious variants of each other and, as such, are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 and 18-20 are rejected under 35 U.S.C. 101 because they are directed to nature-based product (e.g. naturally occurring bacteria) without significantly more. 

The claims recite a strain of Mycobacterium comprising an expression vector encoding a protein which makes a STING agonist (e.g. c-di-AMP), which encompasses naturally occurring mycobacteria because the di-adenylate cyclase enzyme (which produces c-di-AMP) naturally occurs in Mycobacterium. For example, Agarwa et al. (Nature Letters, 460: 98-104) disclose that there are at least 17 adenylate cyclase genes in Mycobacterium tuberculosis (e.g. see abstract and introduction) and Bai et al. 2012 (PLoS ONE 7(4): e35206) discloses there are at least 15 adenylate cyclases in M. tuberculosis including the M. tuberculosis Rv3586 protein which is an ortholog of DisA in Bacillus subtilis (e.g. see page 1, introduction).  
This judicial exception is not integrated into a practical application because the naturally occurring bacterium does not appear to be markedly different from its naturally occurring counterpart in its natural state, since the strain is not actually required to be modified in any way. In other words, there is nothing in the claim that requires modification or manipulation because even the generic phrase “expression vector” would encompass nucleic acids for transcription and translation of genes into gene products (e.g. proteins); including those of mycobacteria, which is a natural process.  Therefore, although the product claims are directed to a statutory category (i.e. Step 1 is yes), they are also directed to a judicial exception (i.e. nature-based products; Step 2A prong 1 is yes) that is not integrated into a practical application (i.e. Step 2A, prong 2 is no).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in independent claims 6 and 14 (i.e. a pharmaceutically acceptable carrier), encompasses water.  With regards to the “one or more compounds enhancing immunogenicity” in claim 14, it is noted that the compounds encompass mycobacterial DNA (see claim 22) and thus, would include DNA already present in the naturally occurring bacteria. 
Therefore, all the components in the composition function as they would individually, and a mere mixture or aggregation of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment and that in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  Thus, taken alone and/or in combination, the additional element(s) do not amount to significantly more than the above identified judicial exceptions (i.e. naturally occurring bacteria).  Consequently, the additional element(s) is/are not sufficient to make the judicial exception eligible for patent protection (Step 2B is no).
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The rejected claims are drawn to pharmaceutical compositions comprising a strain of Mycobacterium comprising a vector encoding a protein capable of making a STING agonist (i.e. c-di-AMP) or functional part thereof, and a pharmaceutically acceptable carrier. Consequently, the rejected claims encompass "broad generic claims” that lack guidance regarding the actual structures required (i.e. functional fragments of an enzyme) and the claimed genus has substantial variation because of the numerous alternatives permitted.  The specification, however, does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the fragment (e.g. which amino acids must be maintained and which may be eliminated) and the claimed function to be maintained (e.g. enzymatic function).  It is noted that while the description of the ability of a claimed protein sequence may generically describe that molecule's function, it does not describe the molecule itself.  
MPEP §2163 states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, then it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. In the instant case, there are no functional fragments adequately described.  Therefore, the specification also does not provide adequate written description to identify the broad genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the genus.  
Consequently, one of skill in the art would not conclude that Applicant was in possession of the entire genus. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).   Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 10 is rendered vague and indefinite by the use of the phrase “…vector comprising a protein…”. It is unclear what is meant to be engendered by said phrase as vectors typically contain nucleic acids encoding proteins.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishai et al. (WO 2016/130616 – IDS filed on 4-19-2022).

Bishai et al. disclose bacterial strains that over-express c-di-AMP (see title and paragraph [0056]). Moreover, Bishai et al. disclose that said bacterial strains can be Mycobacterium strains comprising an expression vector encoding an di-adenylate cyclase enzyme; that said strains can be Mycobacterium bovis or the Mycobacterium BCG strain (see abstract); that said strains can be incorporated into pharmaceutical compositions (see paragraph [0016]); and that said strains can utilize both integrative and episomal plasmids (see paragraph [0015]). Consequently, Bishai et al. anticipates all the limitations of the rejected claims.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 7, 2022